DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2, lines 1-2 recites “claim Error! Reference source not found.” and should be corrected to read “claim 1”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12, line 1 recites “The patch” and should be corrected to read “The system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (U.S. Pub. No. 2015/0351690) (previously cited) in view of He et al. (U.S. Pub. No. 2016/0287116).
Regarding claim 1, Toth discloses:
A system for cardiac monitoring (abstract and paragraph 0017 discloses wherein the system includes a monitoring device for monitoring physiologic signals and paragraphs 0032 and 0091 discloses wherein the monitoring system receives signals from the sensors and paragraph 0113 discloses wherein the patch system provides signals for monitoring of the heart) comprising: a patch (abstract discloses wherein the system is incorporated in a patch or patches) comprising: a sensor layer comprising: an array of sensors each adapted to measure a value of an electric field at a location in an array of magnets (paragraphs 0017 and 0032 discloses one or more sensors located on the patch and paragraph 0204 discloses wherein the sensors can be electrodes for measuring a local electric field to construct electrographic (ECG) signals and paragraph 0211 discloses wherein there may be a plurality of sensors/electrodes so as to form an array and paragraph 0201 discloses wherein a magnetic connector may join an electrically conducting member, a module, each of the one or more sensors, and the patch together such that a magnet of the plurality of magnets would be collocated with each sensor or electrode of the plurality or array of sensors/electrodes so as to form an array of magnets and the generated electric field measurement would be at a location in the array of magnets), and the array of magnets wherein each of the array of magnets is collocated and associated with one of the array of sensors (paragraph 0201 discloses wherein a magnetic connector may join an electrically conducting member, a module, each of the one or more sensors, and the patch together such that a magnet of the plurality of magnets would be collocated and associated with each sensor or electrode of the plurality or array of sensors/electrodes); and adhesive disposed along an outer surface of the sensor layer (at least paragraphs 0188 and 0191-0198 disclose wherein the patch contains adhesive layer for attaching the patch to the skin and figure 12a shows wherein the adhesive layer 1205 is located along an outer surface of the sensor 1207); and a cardiac monitor adapted to receive an output of the array of sensors, wherein the output is an electrical signal indicative of the value of the electric field at the respective sensor’s location (abstract and paragraph 0017 discloses wherein the system includes a monitoring device for monitoring physiologic signals and paragraphs 0032 and 0091 discloses wherein the monitoring system receives signals from the sensors and paragraph 0204 discloses wherein the sensors can be electrodes for measuring a local electric field to construct electrographic (ECG) signals). 

combine the outputs of each of the array of sensors to create a three-dimensional image of the detected electrical field. 
However, in the same field of cardiac sensing systems, He discloses:
combine the outputs of each of the array of sensors to create a three-dimensional image of the detected electrical field (abstract, paragraphs 0012, 0028-0029, and claim 4 disclose wherein the system uses surface sensors or electrodes to generate ECG data to create 3D images).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate combine the outputs of each of the array of sensors to create a three-dimensional image of the detected electrical field, as taught by He, in order to utilize a non-invasive means for developing an image of the cardiac region of subject for analysis and diagnosis by utilizing the sensor/electrode generated ECG data from the system of Toth. 
Regarding claim 5, Toth in view of He discloses the system of claim 1, and Toth further discloses:
an electrode layer having at least one electrode and secured to the sensor layer (at least paragraph 0017 and claim 79 discloses wherein the patch contains one or more electrodes); and wherein the cardiac monitor is in electrical communication with the at least one electrode (abstract and paragraph 0017 discloses wherein the system includes a monitoring device for monitoring physiologic signals and paragraphs 0032 and 0114 discloses wherein the monitoring system receives signals from the sensors and paragraph 0113 discloses wherein the patch system provides signals for monitoring of the heart).

wherein the cardiac monitor is adapted to identify atrial fibrillation in data provided by the at least one electrode (paragraphs 0020, 0122, and 0182 discloses wherein the device uses signal data from the patch including the electrode signal data to monitor atrial fibrillation).
Regarding claim 9, Toth discloses:
A system for cardiac monitoring (abstract and paragraph 0017 discloses wherein the system includes a monitoring device for monitoring physiologic signals and paragraphs 0032 and 0091 discloses wherein the monitoring system receives signals from the sensors and paragraph 0113 discloses wherein the patch system provides signals for monitoring of the heart) comprising: an array of sensors each adapted to measure a value of an electric field at a location in an array of magnets (paragraphs 0017 and 0032 discloses one or more sensors located on the patch and paragraph 0204 discloses wherein the sensors can be electrodes for measuring a local electric field to construct electrographic (ECG) signals and paragraph 0211 discloses wherein there may be a plurality of sensors/electrodes so as to form an array and paragraph 0201 discloses wherein a magnetic connector may join an electrically conducting member, a module, each of the one or more sensors, and the patch together such that a magnet of the plurality of magnets would be collocated with each sensor or electrode of the plurality or array of sensors/electrodes so as to form an array of magnets and the generated electric field measurement would be at a location in the array of magnets), the array of magnets wherein each of the array of magnets is collocated and associated with one of the array of sensors (paragraph 0201 discloses wherein a magnetic connector may join an electrically conducting member, a module, each of the one or more sensors, and the patch together such that a magnet of the plurality of magnets would be collocated and associated with each sensor or electrode of the plurality or array of sensors/electrodes); and a cardiac monitor adapted to receive an output of each of the array of sensors, wherein the output is an electrical signal indicative of the value of the electric field at the respective sensor’s location (abstract and paragraph 0017 discloses wherein the system includes a monitoring device for monitoring physiologic signals and paragraphs 0032 and 0091 discloses wherein the monitoring system receives signals from the sensors and paragraph 0204 discloses wherein the sensors can be electrodes for measuring a local electric field to construct electrographic (ECG) signals); wherein adhesive disposed along an outer surface of the sensor layer (at least paragraphs 0188 and 0191-0198 disclose wherein the patch contains adhesive layer for attaching the patch to the skin and figure 12a shows wherein the adhesive layer 1205 is located along an outer surface of the sensor 1207) 
Yet Toth does not disclose:
combine the outputs of each of the array of sensors to create a three-dimensional image of the detected electrical field. 
However, in the same field of cardiac sensing systems, He discloses:
combine the outputs of each of the array of sensors to create a three-dimensional image of the detected electrical field (abstract, paragraphs 0012, 0028-0029, and claim 4 disclose wherein the system uses surface sensors or electrodes to generate ECG data to create 3D images).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate combine the outputs of each of the array of sensors to create a three-dimensional image of the detected 
Regarding claim 12, Toth in view of He discloses the system of claim 1, yet Toth does not disclose:
wherein the three- dimensional image indicates the location of a foci on the heart.
However, in the same field of cardiac sensing systems, He discloses:
wherein the three- dimensional image indicates the location of a foci on the heart (paragraphs 0067 and 0071 disclose wherein the image can indicate focal patterns of activation as well localizing areas of focal arrhythmias).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the three- dimensional image indicates the location of a foci on the heart, as taught by Toth, in order to more easily and accurately diagnose or identify certain conditions or areas about the heart. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of He, as applied to claim 1, and further in view of Shuros et al. (U.S. Pub. No. 2010/0249860) (previously cited).
Regarding claim 2, Toth in view of He discloses the system of claim 1, and Toth further discloses:
wherein the sensor layer is adapted to adhere to a patient and wrap around an aspect of a torso of the patient (paragraph 0190 discloses wherein the patch is stretchable so as to be adhered to the torso of a subject and paragraph 0328 discloses wherein the patch is capable of wrapping around the curvature of a body part of a subject)

wherein the fiducial layer wraps from an anterior to a posterial aspect of a torso of the patient.
However, in the same field of medical patch systems, Shuros discloses:
wherein the fiducial layer wraps from an anterior to a posterial aspect of a torso of the patient (Figure 1 shows a medical patch that wraps from the anterior to the posterior aspect of a patient’s torso).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the fiducial layer wraps from an anterior to a posterial aspect of a torso of the patient, as taught by Shuros, in order to more accurately and effectively measure in the anatomical portion of the patient that is wrapped or covered.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of He, as applied to claim 1, and further in view of Bhavaraju et al. (U.S. Pub. No. 2008/0200802) (previously cited).
Regarding claim 4, Toth in view of He discloses the system of claim 1 and Toth further discloses:
a fiducial layer having a surface adapted to secure to the sensor layer (paragraph 0045 discloses wherein the patch surface or material can include one or more fiducial markings).
Yet Toth does not specifically disclose:
wherein the fiducial layer further comprises: a plurality of fiducial markers having at least one of acoustic properties, material density, and proton content different from those of human tissue.

  wherein the fiducial layer further comprises: a plurality of fiducial markers having at least one of acoustic properties, material density, and proton content different from those of human tissue (paragraph 0057 discloses wherein fiducial marker aids can include signal reflective aids or acoustic transmitters for establishing points of references on the body (tissue) of a patient). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the fiducial layer further comprises: a plurality of fiducial markers having at least one of acoustic properties, material density, and proton content different from those of human tissue, as taught by Bhavaraju, in order to allow points of reference or landmarks to be identified in relation to a patient’s body so as more precisely determine target regions (paragraph 0057).
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of He, as applied to claim 1, and further in view of Bokan et al. (U.S. Pub. No. 2015/0216438) (previously cited).
Regarding claim 7, Toth in view of He discloses the system of claim 6, and Toth further discloses:
wherein the cardiac monitor provides electric field data corresponding in time to the detection of atrial fibrillation to an external computing device (paragraphs 0020 and 0122 discloses wherein the system or interface uses the signal monitoring to determine the occurrence of events including the occurrence of atrial fibrillation and paragraphs 0164 and 0305 discloses wherein the device can convey or transmit signal data to an external device).

locating one or more foci causing the atrial fibrillation.
However, in the same field of electrophysiological signal data systems, Bokan discloses:
locating one or more foci causing the atrial fibrillation (paragraph 0060 and 0066 discloses wherein the system including the focal point analyzer can identify one or more focal points that correspond to atrial fibrillation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate locating one or more foci causing the atrial fibrillation, as taught by Bokan, in order to more accurately identify the source and location within the tissue for causing the atrial fibrillation to improve diagnostic and treatment approaches.
Regarding claim 11, Toth in view of He discloses the system of claim 9, and Toth further discloses:
wherein the cardiac monitor provides electric field data corresponding in time to the detection of atrial fibrillation to an external computing device (paragraphs 0020 and 0122 discloses wherein the system or interface uses the signal monitoring to determine the occurrence of events including the occurrence of atrial fibrillation and paragraphs 0164 and 0305 discloses wherein the device can convey or transmit signal data to an external device).
Yet Toth does not disclose: 
locating one or more foci causing the atrial fibrillation.
However, in the same field of electrophysiological signal data systems, Bokan discloses:
paragraph 0060 and 0066 discloses wherein the system including the focal point analyzer can identify one or more focal points that correspond to atrial fibrillation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate locating one or more foci causing the atrial fibrillation, as taught by Bokan, in order to more accurately identify the source and location within the tissue for causing the atrial fibrillation to improve diagnostic and treatment approaches. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of He, Shuros, Bhavaraju, and Bokan.
Regarding claim 8, Toth discloses:
A system for cardiac monitoring (abstract and paragraph 0017 discloses wherein the system includes a monitoring device for monitoring physiologic signals and paragraphs 0032 and 0091 discloses wherein the monitoring system receives signals from the sensors and paragraph 0113 discloses wherein the patch system provides signals for monitoring of the heart) comprising: a patch (abstract discloses wherein the system is incorporated in a patch or patches) comprising: a sensor layer comprising: an array of sensors each adapted to measure a value of an electric field at a location in an array of magnets (paragraphs 0017 and 0032 discloses one or more sensors located on the patch and paragraph 0204 discloses wherein the sensors can be electrodes for measuring a local electric field to construct electrographic (ECG) signals and paragraph 0211 discloses wherein there may be a plurality of sensors/electrodes so as to form an array and paragraph 0201 discloses wherein a magnetic connector may join an electrically conducting member, a module, each of the one or more sensors, and the patch together such that a magnet of the plurality of magnets would be collocated with each sensor or electrode of the plurality or array of sensors/electrodes so as to form an array of magnets and the generated electric field measurement would be at a location in the array of magnets), and the array of magnets wherein each of the array of magnets is collocated and associated with one of the array of sensors (paragraph 0201 discloses wherein a magnetic connector may join an electrically conducting member, a module, each of the one or more sensors, and the patch together such that a magnet of the plurality of magnets would be collocated and associated with each sensor or electrode of the plurality or array of sensors/electrodes); adhesive disposed along an outer surface of the sensor layer (at least paragraphs 0188 and 0191-0198 disclose wherein the patch contains adhesive layer for attaching the patch to the skin and figure 12a shows wherein the adhesive layer 1205 is located along an outer surface of the sensor 1207); a fiducial layer having a surface adapted to secure to the sensor layer (paragraph 0045 discloses wherein the patch surface or material can include one or more fiducial markings); and an electrode layer having at least one electrode and secured to the sensor layer (at least paragraph 0017 and claim 79 discloses wherein the patch contains one or more electrodes); a cardiac monitor adapted to receive an output of the array of sensors, wherein the output is an electrical signal indicative of the value of the electric field at the respective sensor’s location (abstract and paragraph 0017 discloses wherein the system includes a monitoring device for monitoring physiologic signals and paragraphs 0032 and 0091 discloses wherein the monitoring system receives signals from the sensors and paragraph 0204 discloses wherein the sensors can be electrodes for measuring a local electric field to construct electrographic (ECG) signals); wherein the sensor layer is adapted to adhere to a patient and wrap around a paragraph 0190 discloses wherein the patch is stretchable so as to be adhered to the torso of a subject and paragraph 0328 discloses wherein the patch is capable of wrapping around the curvature of a body part of a subject); wherein the cardiac monitor is in electrical communication with the at least one electrode (abstract and paragraph 0017 discloses wherein the system includes a monitoring device for monitoring physiologic signals and paragraphs 0032 and 0114 discloses wherein the monitoring system receives signals from the sensors and paragraph 0113 discloses wherein the patch system provides signals for monitoring of the heart); wherein the cardiac monitor is adapted to identify atrial fibrillation in data provided by the at least one electrode (paragraphs 0020, 0122, and 0182 discloses wherein the device uses signal data from the patch including the electrode signal data to monitor atrial fibrillation); and wherein the cardiac monitor provides electric field data corresponding in time to the detection of atrial fibrillation to an external computing device (paragraphs 0020 and 0122 discloses wherein the system or interface uses the signal monitoring to determine the occurrence of events including the occurrence of atrial fibrillation and paragraphs 0164 and 0305 discloses wherein the device can convey or transmit signal data to an external device)
Yet Toth does not disclose:
combine the outputs of each of the array of sensors to create a three-dimensional image of the detected electrical field. 
However, in the same field of cardiac sensing systems, He discloses:
combine the outputs of each of the array of sensors to create a three-dimensional image of the detected electrical field (abstract, paragraphs 0012, 0028-0029, and claim 4 disclose wherein the system uses surface sensors or electrodes to generate ECG data to create 3D images).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate combine the outputs of each of the array of sensors to create a three-dimensional image of the detected electrical field, as taught by He, in order to utilize a non-invasive means for developing an image of the cardiac region of subject for analysis and diagnosis by utilizing the sensor/electrode generated ECG data from the system of Toth.
Yet the combination does not specifically disclose: 
wherein the fiducial layer wraps from an anterior to a posterial aspect of a torso of the patient.
However, in the same field of medical patch systems, Shuros discloses:
wherein the fiducial layer wraps from an anterior to a posterial aspect of a torso of the patient (Figure 1 shows a medical patch that wraps from the anterior to the posterior aspect of a patient’s torso).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the fiducial layer wraps from an anterior to a posterial aspect of a torso of the patient, as taught by Shuros, in order to more accurately and effectively measure in the anatomical portion of the patient that is wrapped or covered.
Yet the combination does not specifically disclose:

However, in the same field of body detection systems, Bhavaraju discloses:
  wherein the fiducial layer further comprises: a plurality of fiducial markers having at least one of acoustic properties, material density, and proton content different from those of human tissue (paragraph 0057 discloses wherein fiducial marker aids can include signal reflective aids or acoustic transmitters for establishing points of references on the body (tissue) of a patient). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Toth to incorporate wherein the fiducial layer further comprises: a plurality of fiducial markers having at least one of acoustic properties, material density, and proton content different from those of human tissue, as taught by Bhavaraju, in order to allow points of reference or landmarks to be identified in relation to a patient’s body so as more precisely determine target regions (paragraph 0057).
Yet the combination does not disclose: 
locating one or more foci causing the atrial fibrillation.
However, in the same field of electrophysiological signal data systems, Bokan discloses:
locating one or more foci causing the atrial fibrillation (paragraph 0060 and 0066 discloses wherein the system including the focal point analyzer can identify one or more focal points that correspond to atrial fibrillation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Toth to incorporate locating one or more .
Response to Amendment
Applicant amended claims 1-2, 4-9, and 11 in the response filed 01/13/2021.
Applicant canceled claims 3 and 10 in the response filed 01/13/2021.
Applicant added claim 12 in the response filed 01/13/2021.
Response to Arguments
The Applicant's arguments with respect to claims 1-2, 4-9, and 11-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 01/13/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW KREMER/Primary Examiner, Art Unit 3791